EliteDesigns® Variable Annuity Application Questions? Call our Service Center at 877-700-6847. Instructions Complete the entire form to establish a new EliteDesigns® Variable Annuity Contract. Please type or print. 1. Choose Type of Annuity Contract Please select the annuity type: mNon-Qualified mRoth IRA mTraditional IRA Initial Contribution $ For IRAs only: Current Year $ Prior Year $ Rollover $ 2. Provide Annuitant Information Name of Annuitant mMale mFemale First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address)Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 3. Provide Contractowner Information r Same as Annuitant Name of Contractowner mMale mFemale First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 4. Provide Joint Owner Information Name of Joint Owner mMale mFemale First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (1/6) 5. Provide Primary and Contingent Beneficiary(ies) For additional Beneficiaries, please attach a separate list to the end of this application. Primary Beneficiary Name Social Security No. DOB (mm/dd/yyyy) Relationship to Owner % of Benefit 1. 2. 3. 4. Contingent Beneficiary Name Social Security No. DOB (mm/dd/yyyy) Relationship to Owner % of Benefit 1. 2. 6. Provide Replacement Information Do you currently have any existing annuity or insurance policies? mYes mNo Does this proposed contract replace or change any existing annuity or insurance policy? mYes mNo If yes, please list the following for all life insurance or annuity contracts to be replaced: Current Carrier Name Contract/Policy Number 7. Choose Optional Return of Premium Death Benefit Rider rReturn of Premium Death Benefit Rider. FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (2/6) 8. Indicate Investment Directions (continued on page 4) Please indicate your investment preferences below. Please use whole percentages totaling 100% % Alger Capital % Franklin Large Cap % Invesco Van % MFS® VIT Investors Appreciation Value Securities Kampen V.I. Growth Stock % Alger Large Cap % Franklin Mutual Mid Cap Growth % MFS® VIT Investors Growth Global % Invesco Van Trust % Alger Small Cap Discovery Securities Kampen V.I. % MFS® VIT New Growth % Franklin Mutual Mid Cap Value Discovery % American Century VP Shares Securities % Ivy Funds VIP Asset % MFS® VIT Research Income & Growth % Franklin Rising Strategy % MFS® VIT Research Bond % American Century VP Dividends % Ivy Funds VIP Balanced % MFS® VIT Research International Securities % Ivy Funds VIP Core Equity International % American Century VP % Franklin Small Cap % Ivy Funds VIP Dividend % MFS® VIT Total Return Mid Cap Value Value Securities Opportunities % MFS® VIT Utilities % American Century VP Value % Franklin Small-Mid Cap % Ivy Funds VIP Energy % Neuberger Berman AMT % BlackRock Basic Value V.I. Growth Securities % Ivy Funds VIP Global Bond Guardian % BlackRock Capital % Franklin Strategic Income % Ivy Funds VIP Growth % Neuberger Berman AMT Appreciation V.I. Securities % Ivy Funds VIP High Income Socially Responsive % BlackRock Equity % Franklin US Government % Ivy Funds VIP International % Oppenheimer Global Dividend V.I. Securities Core Equity Securities Fund/VA % BlackRock Global % Goldman Sachs VIT % Ivy Funds VIP International % Oppenheimer Global Allocation V.I. Government Income Growth Strategic Income Fund/VA % BlackRock Global % Goldman Sachs VIT % Ivy Funds VIP Limited-Term % Oppenheimer International Opportunities V.I. Growth Opportunities Bond Growth Fund/VA % BlackRock Large Cap % Goldman Sachs VIT % Ivy Funds VIP Mid Cap % Oppenheimer Main Street Core V.I. Large Cap Value Growth Small Cap Fund®/VA % BlackRock Large Cap % Goldman Sachs VIT % Ivy Funds VIP Real Estate % PIMCO VIT All Asset Growth V.I. Mid Cap Value Securities % PIMCO VIT % DWS Blue Chip VIP % Goldman Sachs VIT % Ivy Funds VIP Science and CommodityRealReturn % DWS Capital Growth VIP Strategic Growth Technology Strategy % DWS Dreman Small Mid % Goldman Sachs VIT % Ivy Funds VIP Small Cap % PIMCO VIT Emerging Cap Value VIP Strategic International Growth Markets Bond % DWS Global Equities % Ivy Funds VIP Small Cap Value % PIMCO VIT Foreign Bond Opportunities VIP % Goldman Sachs VIT % Ivy Funds VIP Value (Unhedged) % DWS Global Thematic VIP Structured Small Cap % Janus Aspen Enterprise % PIMCO VIT Global Bond (Unhedged) % DWS Government & Agency Equities % Janus Aspen Forty % PIMCO VIT High Yield Securities VIP % Invesco V.I. Core Equity % Janus Aspen Janus Portfolio % PIMCO VIT Low Duration % DWS Large Cap Value VIP % Invesco V.I. Global % Janus Aspen Overseas % PIMCO VIT Real Return % Fidelity® VIP Balanced Health Care % Janus Aspen Perkins Mid % PIMCO VIT Total Return % Fidelity® VIP Contrafund® % Invesco V.I. Global Cap Value % Rydex | SGI VT All Cap Value % Fidelity® VIP Disciplined Real Estate % Lord Abbett Series Bond- Debenture VC % Rydex | SGI VT All-Asset Small Cap % Invesco V.I. Government % Lord Abbett Series Capital Structure VC Aggressive Strategy % Fidelity® VIP Growth & Income Securities % Lord Abbett Series Classic Stock VC % Rydex | SGI VT All-Asset % Fidelity® VIP Index 500 % Invesco V.I. High Yield % Lord Abbett Series Conservative Strategy % Fidelity® VIP Investment % Invesco V.I. International Growth Developing Growth VC % Rydex | SGI VT All-Asset Grade Bond % Invesco V.I. Mid Cap % Lord Abbett Series Moderate Strategy % Fidelity® VIP Mid Cap Core Equity Fundamental Equity VC % Rydex | SGI VT CLS % Fidelity® VIP Overseas % Invesco V.I. Small Cap Equity % Lord Abbett Series Growth and Income VC AdvisorOne Amerigo % Fidelity® VIP Real Estate % Invesco V.I. Utilities % Lord Abbett Series Growth % Rydex | SGI VT CLS % Fidelity® VIP % Invesco Van Kampen V.I. Capital Growth Opportunities VC AdvisorOne Clermont Strategic Income % Invesco Van Kampen V.I. Comstock % Lord Abbett Series Mid-Cap % Rydex | SGI VT CLS % Franklin Flex Cap % Invesco Van Kampen V.I. Value VC AdvisorOne Select Allocation Growth Securities Equity and Income % Lord Abbett Series Total % Rydex | SGI VT Global % Franklin Growth & Income % Invesco Van Kampen V.I. Return VC % Rydex | SGI VT High Yield Securities Global Value Equities % Lord Abbett Series Value % Rydex | SGI VT Large Cap % Franklin High Income % Invesco Van Kampen V.I. Opportunities VC Concentrated Growth Securities Growth and Income % Rydex | SGI VT Large % Franklin Income Securities Cap Value % Franklin Large Cap Growth Securities FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (3/6) 8. Indicate Investment Directions (continued from page 3) Please indicate your investment preferences below. Please use whole percentages totaling 100% % Rydex | SGI VT % Rydex VT Internet % Rydex VT S&P 500 % T. Rowe Price Health Managed Asset % Rydex VT Inverse 2x Strategy Sciences Portfolio Allocation Dow 2x Strategy % Rydex VT S&P 500 % T. Rowe Price % Rydex | SGI VT % Rydex VT Inverse Pure Growth Limited-Term Bond Managed Government Long % Rydex VT S&P 500 % Templeton Developing Futures Strategy Bond Strategy Pure Value Markets Securities % Rydex | SGI VT % Rydex VT Inverse % Rydex VT S&P % Templeton Foreign Mid Cap Value Mid-Cap Strategy MidCap Securities % Rydex | SGI VT % Rydex VT Inverse 400 Pure Growth % Templeton Global Bond Multi-Hedge NASDAQ-100® % Rydex VT S&P Securities Strategies Strategy MidCap % Templeton Growth % Rydex | SGI VT % Rydex VT Inverse 400 Pure Value Securities Small Cap Value Russell 2000® % Rydex VT S&P % Third Avenue Value % Rydex | SGI VT U.S. Strategy SmallCap 600 Pure % Van Eck VIP Global Long Short % Rydex VT Inverse Growth Hard Assets Momentum S&P 500 Strategy % Rydex VT S&P % Wells Fargo Advantage % Rydex VT Banking % Rydex VT Japan 2x SmallCap Core Equity VT % Rydex VT Basic Strategy 600 Pure Value % Wells Fargo Advantage Materials % Rydex VT Leisure % Rydex VT International Equity VT % Rydex VT % Rydex VT Mid-Cap Strengthening % Wells Fargo Advantage Biotechnology 1.5x Strategy Dollar 2x Strategy Intrinsic Value VT % Rydex VT % Rydex VT NASDAQ- % Rydex VT % Wells Fargo Advantage Commodities Strategy 100® Technology Omega Growth VT % Rydex VT Consumer % Rydex VT NASDAQ- % Rydex VT % Wells Fargo Advantage Products 100® 2x Strategy Telecommunications Opportunity VT % Rydex VT Dow 2x % Rydex VT Nova % Rydex VT % Wells Fargo Advantage Strategy % Rydex VT Precious Transportation Small Cap Value VT % Rydex VT Electronics Metals % Rydex VT U.S. % Rydex VT Energy % Rydex VT Real Estate Government Money Must Total 100% % Rydex VT Energy % Rydex VT Retailing Market Services % Rydex VT Russell % Rydex VT Utilities % Rydex VT Europe 2000® 1.5x Strategy % Rydex VT Weakening 1.25x Strategy % Rydex VT Russell Dollar 2x Strategy % Rydex VT Financial 2000® 2x Strategy % T. Rowe Price Services Blue Chip Growth % Rydex VT % T. Rowe Price Equity Government Long Income Bond 1.2x Strategy % Rydex VT Health Care FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (4/6) 9. Incentives and Other Considerations Have you been offered any cash incentive or other consideration (such as free insurance) as an inducement to apply for this annuity contract? m Yes m No To the best of your knowledge and belief, has the annuitant been offered any cash incentive or other consideration (such as free insurance) as an inducement to apply for this annuity contract? mYes mNo 10. Statement of Understanding I have been given a current prospectus that describes the Contract for which I am applying and a current prospectus for each of the funds underlying Investment Options above. I understand that annuity payments and withdrawal values, if any, when based on the investment experience of the Investment Options are variable and dollar amounts are not guaranteed and that any benefits, values or payments based on performance of the Investment Options may vary and are NOT guaranteed by the U.S. Government or any State Government; and are NOT federally insured by the FDIC, the Federal Reserve Board or any other agency, Federal or State. I further understand that I bear all investment risk. If my annuity contract qualifies under Section 403(b), I declare that I know: (1) the limits on withdrawals from my Contract imposed by Section 403(b)(11) of the Internal Revenue Code; and (2) the investment choices available under my employer’s Section 403(b) plan to which I may elect to transfer my account balance. I understand that the amount paid and the application must be acceptable to FSBL under its rules and practices. If they are, the contract applied for will be in effect on the Contract Date. If they are not, FSBL will be liable only for the return of the amount paid. r Check this box to receive a Statement of Additional Information. Important Notice Concerning Tax Treatment for Same-Sex Spouses Pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Internal Revenue Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder’s spouse. FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (5/6) 11. Provide Signature My signature below indicates the information provided within the application is accurate and true, including my tax identification number. Tax Identification Number Certification Instructions: You must cross out item (2) in the below paragraph if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest or dividends on your tax return. For contributions to an individual retirement arrangement (IRA), and generally payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct Tax Identification Number. Under penalties of perjury I certify that (1) The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and (2) I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends or the IRS has notified me that I am no longer subject to backup withholding; and (3) I am a U.S. Person (including a U.S. Resident Alien). The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. X Signature of Owner Date (mm/dd/yyyy) Signed at (City/State) X Signature of Joint Owner Date (mm/dd/yyyy) Important Information About Procedures for Opening a New Account To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account. What this means to you: When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your driver’s license or other identifying documents. Registered Representative/Dealer Information Will the Annuity being purchased replace any prior insurance or annuities of this or any other Company? m No, to the best of my knowledge, this application is not involved in the replacement of any life insurance or annuity contract, as defined in applicable Insurance Department Regulations, except as stated in Statement above. I have complied with the requirements for disclosure and/or replacement by enclosing a completed and signed Definition of Replacement and leaving a copy of the form with the applicant. m Yes. If yes, please enclose a completed and signed (i) Disclosure Statement; (ii) Important Notice form; and (iii) Incoming Funds Transfer form. The agent is required to leave with the applicant a copy of the Disclosure Statement and Important Notice form. Also, if an Application Supplement is applicable (for selecting the dollar cost averaging or asset allocation option), please enclose a completed and signed Application Supplement as well. Comments: Print Name of Representative X Signature of Representative Date (mm/dd/yyyy) Address Street Address City State ZIP Code Daytime Phone Number Email Address Representative License I.D. Number Print Name of Broker/Dealer Mail to: First Security Benefit Life Insurance and Annuity Company of New York • Administrative Office • PO Box 750497 • Topeka, KS 66675-0497 or Fax to: 1-785-368-1772 Visit us online at www.securitybenefit.com FSB 243 (2-11) EliteDesigns 16-90012-11 2010/11/12 (6/6)
